Citation Nr: 1626586	
Decision Date: 07/01/16    Archive Date: 07/14/16

DOCKET NO.  10-49 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to July 1981.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  This case was previously before the Board in June 2015.


FINDING OF FACT

A chronic left knee disability was not present in service or within one year of service separation, and there has been no demonstration by competent clinical, or credible lay, evidence of record that left knee disability is etiologically related to, or chronically aggravated by, the Veteran's military service.


CONCLUSION OF LAW

The criteria for service connection for left knee disability have not been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Duty to Notify

The Veteran was notified by an August 2007 letter of the criteria for establishing service connection, the evidence required in this regard, and the Veteran's VA's respective duties for obtaining evidence.  The Veteran was also notified of how VA determines disability ratings and effective dates if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice was completed prior to the initial AOJ adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Duty to Assist

The Veteran's service treatment records are associated with the claims file, as are VA medical records and private medical records.  The Board finds that the VA opinion obtained in this case is more than adequate as the opinion considered the pertinent evidence of record and provided a rationale for its conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that there has been substantial compliance with its prior remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In this regard, the Board notes that in October 2015 the Veteran underwent a VA examination and updated VA treatment records have been associated with the claims file.

The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claim.

Applicable Law and Regulations

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection for certain chronic diseases may be presumed, subject to rebuttal, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

Analysis

The Veteran asserts that he has left knee disability that is related to a sports injury during service.  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F. 3d 1362, 1366 (Fed. Cir. 2010).  The Board will now determine whether the elements for service connection have been met.


Existence of a present disability

VA and private medical records beginning in 2015 indicate that the Veteran has been diagnosed with left knee osteoarthritis.  The existence of a present disability is not in dispute in this case.

In-service incurrence or aggravation of a disease or injury

An August 1978 service treatment record reflects that the Veteran had a unspecified left knee injury requiring three sutures due to a non-traumatic laceration that occurred a few days prior.  A November 1979 service treatment record noted that the Veteran hurt his left knee as a result of a basketball injury.  It was noted that the Veteran experienced blunt trauma resulting in an assessment of traumatic effusion.  Thus, the evidence clearly shows that the Veteran had a left knee injury during service.  The Board here observes that in June 1981 the Veteran signed a document indicating that he did not desire a separation medical examination.

Causal relationship between the present disability and the disease or injury incurred or aggravated during service

Having found the existence of a present left knee disability and having determined that there is evidence clearly showing that the Veteran had a left knee injury during service, the Board must now determine if there is a nexus or a relationship between the present left knee disability and left knee injury during service.

A review of the record reveals that there is no competent medical opinion linking left knee disability to service.  Significantly, the October 2015 VA examiner specifically found that it was not likely that the Veteran's left knee arthritis is  related to service.  As for the probative value of the October 2015 VA opinion, the Board observes that the October 2015 VA examiner reviewed the Veteran's claims file and noted the Veteran's assertions concerning his left knee disability.  The October 2015 VA examiner detailed the medical history of the Veteran's left knee disability (including negative left knee X-rays and MRIs dated in February 2008 and August 2012) and performed a contemporaneous examination.  A rationale for the opinion was provided, and references were made to specific clinical findings of various medical records pertinent to the claim.

There is no evidence of record, except for the Veteran's own statements, suggesting a connection between the Veteran's left knee arthritis and active service.  There is no evidence, however, that the Veteran has expertise or training to determine the cause of arthritis.  He is thus considered a layperson.  Whether lay nexus evidence is competent evidence cannot be determined categorically.  Davidson v. Nicholson, 581 F.3d 1313 (Fed. Cir. 2009).  Rather, a determination depends on the facts of the case.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  

An example of when lay evidence was competent, would be identifying a simple condition such as a broken leg resulting from a fall, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Also of note is that non-expert witnesses are competent to report that which they have observed with their own senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board concludes that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence. 

In the instant case, the question of whether arthritis is caused by an incident in service such as a sports injury is not something that can be determined by mere observation.  Nor is this question simple, as it requires clinical and diagnostic testing, as well as training, to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported.  Therefore, the Board finds that the Veteran's statements as to the cause or date of onset of his arthritis are not competent evidence as to a nexus.

As noted, a relationship to service for arthritis may be presumed, subject to rebuttal, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  The Veteran's arthritis, however, was not demonstrated until years following service, and service connection for left knee arthritis on a presumptive basis is not for application in this case.

Additionally, there is also insufficient evidence of continuity of symptomatology to enable an award of service connection solely on this basis under Walker.  Private medical records dated in June 2007, for example, reveal that the Veteran complained of current orthopedic problems related to the ankle and back, but not to the knee.  Further, and while not dispositive, a significant gap in treatment following service is a factor for consideration in evaluating continuity.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In this case, it does not appear that the Veteran sought medical treatment for knee pain until late 2007.  To the extent the Veteran has indicated that he could not afford medical treatment following service, the Board notes that the Veteran had many years of steady employment following service, including construction, food service, and work with a moving company.

Conclusion

As the preponderance of evidence is unfavorable to the claim, service connection for left knee disability is not warranted.  There is no reasonable doubt to be resolved.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for left knee disability is denied.




____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


